DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
The following is a final Office Action in response to Applicant’s communications received on September 20, 2021. Claim 2 has been amended, Claims 3, 9, 13, 14 and 16 have been previously canceled.
Currently claims 1-2, 4-8, 10-12 and 15 are pending with claims 2, 4-8, 10-12 and 15 under consideration and claim 1 being withdrawn as being directed to non-elected invention, and Claim 2 is independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claim 2 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 2, 4-8, 10-12 and 15 has been maintained.

Response to Arguments
Applicant’s arguments filed on September 20, 2021 have been considered but are not persuasive.
In the Remarks, on page 6, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that although the claims may relate to sales activities, the claims are not directed to sales activities.
In response to Applicant’s argument, the Examiner respectfully disagrees. In short, the claim recites limitations of “extract the information related to past sales opportunities and a current sale opportunity, and determine one or more probabilities that the current sale opportunity will be successful for the particular sales representative” fit squarely in the certain methods of organizing human activity category including fundamental economic practices, and commercial interactions including marketing and sales activities, and therefore, recites an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 52. 

In the Remarks, on page 6, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 2 is not merely using a computer as a tool, but rather that the claimed subject matter improves the capabilities of a computer system irrespective of the type of data. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Beyond the abstract idea, claim 2 recites the additional elements of: “a computing device, a server comprising a processor and a non-transitory computer-readable storage medium, an application programming interface (API) middle layer, and a cloud database.” These are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use because they are recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, transmitting, displaying and storing information. Further, authorizing access to remote server, while protecting cloud data from possible manipulation or unauthorized access is a form of insignificant extra-solution activity of data gathering. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); The Federal Circuit agreed the district court properly identified the additional BASCOM Global Internet v. AT&T LLC, 827, F.3d 1349, 119 USPQ2d at 1242). Thus, simply implementing the abstract idea on a generic computer is not qualify as a practical application being recited in the claims along with the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application.

In the Remarks, on page 6, Applicant attempted to compare the invention with the court cases of Enfish and Amdocs without particular point out the similarities limitations between the rejected claim and the mentioned court cases. With this regard, Applicant’s argument fails to comply with 37 CFR 1.111(b) that Applicant is required to specifically point out which limitations that do not involve the alleged abstract idea. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111.

In the Remarks, on page 7, Applicant argues that none of Hanaman, Thompson, Vayghan, Livesay or Raleigh teaches or suggests a system which includes: a computing device, a business system comprising one or more local applications, and a server remote from said business system which implements an API middle layer configured in the manner recited in the claims. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Hanaman discloses a system comprising a computing device (see ¶ 8, ¶ 43, and ¶ 35: The CRM system comprising a global public communication network 16 that enables two or more computing devices to communicate with each other; uses the one or more network interfaces 24 to transmit and receive data to and from other computer devices across a communication network), a business system comprising one or more local applications (see ¶ 41-45: A performance optimizer system comprising at least one information processor and an OLTP database, at least one information processor 12 that receives OLTP information from information processor 11 and manipulates the data for warehousing, analysis and presentation, and least one user terminal 14.  The user terminal 14 has at least CRM/SFA software and usage capture software (local applications) installed thereon, and user terminal 14 is operated by a sales representative in the a server remote from said business system (see ¶ 8: Sales representatives are trained to use their technical skills to prepare for sales calls, enter information regarding sales calls, and upload data to another device, such as a data server that supports data transmission from many sales representatives).  Thus, Hanaman suggests at least one computer device, a CMS system comprising one or more local application software installed on or more user terminals, and a server remote from said business system.
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Hanaman and in view of Thompson, Vayghan, Livesay and Raleigh teaches the limitation in the form of Applicant claimed.
 


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4-8, 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “a system comprising: a business system comprising one or more local applications, said business system being physically distinct from said computing device; and a server physically distinct from said business system” renders the claim indefinite because it is unclear where and how is business system comprising one or more local applications to be stored and executed when the business system is physically distinct from the computing device and the server. The business system comprising one or more local applications is directed to software per se because the system lacks of physical structure (e.g., memory or storage device) for tangibly storing the business system comprising one or more local applications. Further, it is unclear how the processor of the server is dynamically integrating and synchronizing the local applications of said business system in real-time. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4-8, 1-12 and 15 are also rejected as each depends on claim 2.

Claim Rejections - 35 U$C § 101
The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-8, 10-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In Step 1, claims 2, 4-8, 10-12 and 15 are directed to a system comprising a computing device and a server comprising a processor, which falls within the statutory category of a machine. Thus, Step 1 is satisfied.
In Step 2A of Alice, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
Here, the claims recite limitations of “receive data from a customer relationship management data repository…, extract digital information elements related to past sales opportunities and a current sales opportunity, said digital information elements having disparate data formats (i.e., email, SMS, audio/video calls), receive at least one digital information element from the computing device in real-time, storing said at least one digital information elements  from the computing device, annotating and correlating the digital information elements to provide a type tag to each information element…, providing a comparison reference…, providing a reference data to said date data, generating one or more fact based on the digital information elements…, generating a plurality of data structures, generating a data structure in 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
The claims as a whole, recites the additional elements including “a computing device, a server comprising a processor and a non-transitory computer-readable storage medium, an application programming interface (API) middle layer, and a cloud database” are no more than generic computer components (hardware and software). These additional elements are recited at a high level of generality and merely invoked as tools to perform the steps and apply instructions of an abstract idea in a particular technological environment. Thus, simply implementing the abstract idea on a generic computer is not qualify as a practical application being recited in the claims along with the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea, and the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)). The “inventive concept” may arise in one or more of the individual claim limitations or in the ordered combination of the limitations. Alice, 134 S. Ct. at 2355. An “inventive concept” that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer. Id. at 2358. 
The claims as described in Step 2A Prong Two above, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B.
The claims recite the additional elements including “a computing device, a business system comprising one or more local applications, a server comprising a processor and a non-transitory computer-readable storage medium, an application programming interface (API) middle layer, and a cloud database” are no more than generic computer components (hardware TLI Communications LLC v. AV Auto. LLC, 823 F.3d 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016) (Gathering and analyzing information using conventional techniques and displaying the result); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (Collecting, displaying, and manipulating data). Further, the additional elements of an insight engine and the one or more machine learning classifiers, when given the broadest reasonable interpretation, the insight engine and the one or more machine learning classifiers are directed to labels of the computer software or program modules, which can be implemented on a computer. In fact, the Specification supports the view of any generic computer can perform the steps, such as “Fig. 10 illustrates a generic computer implementation of the computer program aspects of the present invention.” (See [0033]); and “The resources can include data storage services, word processing services, and many other general purpose computation and information technological service that are conventionally associated with personal computers or local servers.” (See [0395]). Thus, generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea, and claims for instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing Alice, 134 S. Ct. at 2359-60 (holding patent-ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea…using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions”; Ultramercial, 772 F.3d at 716 (“Adding routine[,] additional steps do not transform an otherwise abstract idea into patent-eligible subject matter.”); Bancorp, 687 F.3d at 1274, 1278 (appending generic computer components does not “salvage an otherwise patent-ineligible  process”); CyberSource, 654 F.3d at 1375 (“[T]he incidental use of a computer to perform the [claimed process] does not impose a sufficiently meaningful limitation on the claim’s scope.”).
For the foregoing reasons, claims 2, 4-8, 10-12 and 15 cover subject matter that is judicially-excepted from patent eligibility under § 101 because nothing in the subject matter claimed that transforms the abstract idea for improving a likelihood of a successful sale opportunity into an inventive concept. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.  
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-8, 10-12 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hanaman et al., (US 2005/0065756, hereinafter: Hanaman), and in view of Raleigh et al., (US 2013/0132854, hereinafter: Raleigh), and further in view of Thompson et al., (US 2002/0072957, hereinafter: Thompson), and Vayghan et al., (US 2006/0212337, hereinafter: Vayghan). 

Regarding Claim 2, Hanaman discloses a system comprising:
a computing device (see ¶ 8, ¶ 43 and ¶ 45); 
a business system comprising one or more local applications, said business system being physically distinct from said computing device (see ¶ 8, ¶ 59, ¶ 108-110); and
a server physically distinct from said business system and said computing device, said server comprising a processor and a non-transitory computer-readable storage medium having stored thereon computer-executable instructions (see ¶ 8-9 and ¶ 41-46), the processor being configured to execute the computer-readable instructions to cause the processor to:
extract, by the data flow manager and based on data received at the API meddle layer, digital information elements related to past sales opportunities and a current sale opportunity, sale digital information elements having disparate data formats (see ¶ 8, ¶ 18-19, ¶ 21-25, ¶ 47, ¶ 53-55, ¶ 70-72 and claim 50), 
providing, by the data flow manager, a comparison reference to said comparable data and said location data (see ¶ 73, ¶ 108-110);
providing, by the data flow manager, a reference date to said date data (see Fig. 6C, ¶ 83, ¶ 89, claim 19);

storing said one or more fact in a fact table stored within said cloud database, said fact being stored  in a common format in said cloud database linked to said API middle layer (see Fig. 6A-6I; ¶ 77, ¶ 80);
generating a plurality of data structures in said cloud database linked to said API middle layer, each data structure representing an industry, a customer, a sales opportunity, a sales representative, and a sales action, wherein each data structure includes a plurality of said one or more facts selected by said data flow manager for inclusion in a respective data structure (see ¶ 71, ¶ 103, ¶ 115);
  generating a data structures in said cloud database linked to said API middle layer corresponding to a sales process for each sales opportunity, said sales process data structure including said data structures for said industry, said customer, said sales representative, and said sales actions related to said respective sales opportunity (see Fig. 5, ¶ 10, ¶ 22, ¶ 62).

Hanaman discloses one or more servers including a Home server, a database server, and web server for supporting data transmission and data synchronizing to and from sales representatives over a communication network (see ¶ 8-9). 
Hanaman does not explicitly disclose an application programming interface (API) middle layer and a cloud-based database; however, Raleigh in an analogous art for communication service management discloses: 
implement an application programming interface (API) middle layer implemented as a cloud-based data flow manager, said API middle layer configured to dynamically integrate and synchronize said local applications of said business system and databased, said databases including a cloud database separate from said databases associated with said local applications of said business system, said cloud database linked to said API (see ¶ 482, ¶ 1349, ¶ 1370, ¶ 1711, ¶ 1726, ¶ 1754, ¶ 1763);
wherein the API comprises an access management utility configured to designate a particular application of said local applications as authorized to access said API, and 
receive, by the API middle layer, at least one digital information element from the computing device in real-time, said computing device being associated with a particular sales representative, wherein the at least one information element is logged automatically by said computing device in real-time (see ¶ 626, ¶ 687, ¶ 718, ¶ 993);
receive, by the API middle layer via a network interface, data from a customer relationship management data repository and metadata associated therewith, digital communications including text messages, emails, and audio/video calls, and metadata associated with meetings (see ¶ 47, ¶ 179, ¶ 385, ¶ 416, ¶ 1828, ¶ 1841-1842, ¶ 2055-2056);
store said digital information elements in said cloud database (see ¶ 756, ¶ 1447, ¶ 1451, ¶ 1516, ¶ 1756, ¶ 1763); and
storing said at least one digital information element from said computing device in said cloud database linked to said API middle layer (see ¶ 1447, ¶ 1451, ¶ 1516, ¶ 1756, and ¶ 1763); and 
annotating and correlating the digital information elements to provide a type tag to each information element, wherein said type tags include date data, comparable data, countable data, Boolean data, numeric data, location, symbolic data, and natural language text (see ¶ 652, ¶ 662-664, ¶ 707, ¶ 1320, ¶ 1059, ¶ 1274, ¶ 1417, ¶ 1478). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman to include features as taught by Raleigh in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data accessing. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Hanaman discloses calculating and deriving values including scores, contribution percentages, rankings and time-based information including current, rolling, and prior period) of a sales force can extrapolated and presented (see ¶ 89); monitoring and tracking a sales representative operating a CMS/SFA application and other action taken by a person operating a computer (see ¶ 22).
Hanaman and Raleigh do not explicitly disclose the past and current sale opportunity data and the following limitations, and generate an alert based on the comparison; however, Thompson in an analogous art for assigning sales opportunity discloses:
generate a rank for said current sale opportunity based on said one or more probabilities (see ¶ 33 and claims 7 and 10); 
detecting, by a logger of said API, a change in one or more of said facts or an arrival of a particular fact of said one  or more facts , and in response to said detecting, generate an alert for delivery, via said API, to the computing device of said plurality sales representative, said alert based on a comparison of said one or more probabilities prior to said change in said one or more facts or said arrival of said particular fact to said one or more probabilities after said change in said one or more facts or after said arrival of said particular fact (see Fig. 19a-b, ¶ 47, ¶ 91, ¶ 100-101, ¶ 174 and claim 9); and 
deliver, via said API, the alter to the computing device, said computing device configured to display a user interface configured to display said alert, said alert including an indication of the change in said one or more facts or the arrival of said particular fact resulting in generation of said alert (see ¶ 127, ¶ 155 and claim 11).
  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional viewpoint for the user, facilitating knowledge of probability of a sales opportunity, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

Raleigh discloses training the adaptive service rules to accommodate dynamic changes to the ambient service sites/applications, and periodically updating the ambient service allowed access rules using various network communication techniques (see ¶ 542); Thompson discloses calculating one or more probabilities that the sales opportunity will result in a sale (successful) by applying the fact-based patterns of the selected questions to the answers (see ¶ 16-17 and ¶ 108-109).
Hanaman, Raleigh and Thompson do not explicitly disclose the following limitations; however, Vayghan in an analogous art for sales opportunity management discloses: 
train an insight engine implemented by said processor, said insight engine comprising a hierarchical set of classifiers for sales opportunities, wherein said training includes applying supervised learning techniques to facts stored in said cloud database in said common format associated with said past sales opportunities, each of said past sales opportunities including an outcome, said facts relating to at least two stages in a sales process, said insight engine including a plurality of classifiers at each of said at least two stages, said plurality of classifiers being trained to provide a respective classification for each stage of a sale opportunity into one of two categories (see ¶ 17, ¶ 20, ¶ 45-48, ¶ 76 and claim 14); and
determine, using the insight engine (see ¶ 77), one or more probabilities that the current sale opportunity will be successful for the particular sales representative (see  ¶ 2, ¶ 9-11, ¶ 18-21, ¶ 36-38, ¶ 46-48), wherein the one or more probabilities are determined by applying the hierarchical set of classifiers to fact relating to the current sale opportunity (see Fig. 3; ¶ 15-21, ¶ 28, ¶ 35-39, ¶ 45-48, ¶ 76 and ¶ 85-87).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh and Thompson to include features as taught by Vayghan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, resulting in more focused solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

In addition, wherein clauses in the claim that merely describing the type of data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding Claim 4, Hanaman, Raleigh and Thompson do not explicitly disclose the following limitations, however, Vayghan discloses the system of claim 2, wherein the insight engine is further configured to train each of the plurality of classifier using different subsets of the past sales opportunities for each respective classifier (see ¶ 36 and ¶ 45-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh and Thompson to include features as taught by Vayghan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 5, Hanaman and Raleigh do not explicitly disclose the following limitations; however, Thompson discloses the system of claim 2, wherein the server is further configured to update the one or more probabilities that the current sale opportunity will be successful based on at least one additional received information element related to the sale opportunity (see ¶ 109 and ¶ 137-139). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more informative solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the 

Regarding Claim 6, Hanaman and Raleigh do not explicitly disclose the following limitations, however, Thompson discloses the system of claim 2, wherein the server is further configured to present the alert to the particular sales representative, wherein the alert includes a ranking of the sale opportunity according to the probability that the current sale opportunity will be successful relative to other known sale opportunities (see ¶ 32-33 and claim 7). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more informative solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, Hanaman, Raleigh and Thompson do not explicitly disclose the following limitations, however, Vayghan discloses the system of claim 2, wherein each of the plurality of classifiers outputs a label indicating whether the current sale opportunity is expected to be successful or unsuccessful (see Fig. 3, #302;  ¶ 36, ¶ 39 and ¶ 45-46). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh and Thompson to include features as taught by Vayghan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8, Hanaman, Raleigh and Thompson do not explicitly disclose the following limitations, however, Vayghan discloses the system of claim 7, wherein the probability 

Regarding Claim 10, Hanaman and Raleigh do not explicitly disclose the following limitations; however, Thompson discloses the system of claim 2, wherein the server is further configured to output one or more of: a ranking for the current sale opportunity relative to other known sale opportunities, a ranking for the particular sales representative relative to other sales representatives, an alert notification requiring action from the particular sales representative (see ¶ 33, ¶ 155), an indication of whether the current sale opportunity will be concluded in an expected time period (see ¶ 135), and sales indicators providing a forecast of expected sales from the known sales opportunities (see ¶ 108). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more informative solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11, Hanaman discloses the system of claim 2, wherein the digital information elements comprise at least one of: temporal data, comparable data, countable data, multiple choice data, numeric data, location data and string data (see ¶ 89 and ¶ 110).

Regarding Claim 12, Hanaman and Raleigh do not explicitly disclose the following limitations; however, Thompson discloses the system of claim 2, wherein the server is further configured to generate a probability of a second sale opportunity being successful (see ¶ 16 and claim 13). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more informative solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 15, Hanaman and Raleigh do not explicitly disclose the geo-location data, however, Thompson discloses the system of claim 2, wherein the digital information elements include geo-location data associated with the computing device (see ¶ 50: information gathered by a team who may be distributed in geography and time). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Raleigh to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more effective solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffberg (US 2007/0087756) discloses a method for providing unequal allocation of rights among agents while operating according to fair principles, comprising assigning a rank to each agent, and transferring at least a portion of the wealth generation function between agents.
Ellison et al., (US 7546248, B2) discloses a method and system for managing sales activities of sales associates includes the steps of receiving sales information relating to sales activity from a remote computer, processing the sales information and identifying weaknesses of sales associates based on the sales information.
Gilbert et al., (US 2011/0246260) discloses a method for routing marketing opportunities to sales agents by determining a likelihood that consumers of a particular type of segment will mature from one state to another based on the relevant tasks and activities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624